Citation Nr: 0621884	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  06-00 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a right knee condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that declined to reopen the 
veteran's claim of entitlement to service connection for a 
right knee condition.  The veteran perfected a timely appeal 
of this determination to the Board.


FINDINGS OF FACT

1.  In February 1953, the Board denied the veteran's claim of 
entitlement to service connection for a right knee condition, 
on the basis that such condition existed prior to service and 
was not aggravated by service.

2.  In an August 1998 determination letter, the RO denied the 
veteran's request to reopen the claim of entitlement to 
service connection for a right knee condition, on the basis 
that new and material evidence had not been presented; the 
veteran did not file an appeal.

3.  The evidence received since the August 1998 RO 
determination letter is either cumulative or redundant and 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim of entitlement to service 
connection for a right knee condition.


CONCLUSIONS OF LAW

1.  The August 1998 determination letter, denying the 
veteran's request to reopen the claim of entitlement to 
service connection for a right knee condition, is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2005).

2.  The evidence received since the August 1998 determination 
letter is not new and material, and the claim of entitlement 
to service connection for a right knee condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction 
(AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).

In this case, VA satisfied its duty to notify by means of a 
December 2004 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim of service connection and what was required to show 
new and material evidence, which included informing him of 
the basis of the prior denial of his claim.  See Kent v. 
Nicholson, No. 04-181 (Vet. App. March 31, 2006).  It also 
explained his and the VA's respective duties for obtaining 
evidence and asked him submit any relevant evidence and/or 
information in his possession to the AOJ, explicitly listing 
possible sources of evidence to substantiate his claim.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As the Board declines to 
reopen the veteran's claim of service connection, any 
questions of disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his service connection claim for a right knee 
condition.  38 U.S.C.A. § 5103A (West 2002).  The information 
and evidence associated with the claims file consist of the 
veteran's service medical records, his recent VA medical 
treatment records, the previous Board and RO decisions 
denying the veteran's claim, a response from the Social 
Security Administration indicating that the veteran did not 
apply for disability benefits, statements by the veteran, and 
the veteran's testimony before the Board.  Moreover, the 
veteran has indicated that there is no more evidence he 
wishes to submit, and there is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.

Reopening the veteran's service connection claim

The matter of entitlement to service connection for a right 
knee condition was originally before the Board in February 
1953, and was denied on the basis that the condition pre-
existed service and was not aggravated in service.  Unless 
the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100 (2005); see also 
38 U.S.C.A. § 511(a), 7103(a), 7104(a) (West 2002).  Because 
the record does not reflect that the veteran or his 
representative or the Board filed a motion for 
reconsideration of the February 1953 decision, that decision 
became final based on the evidence then of record.

In July 1998, the veteran submitted a request to reopen the 
claim for service connection for a right knee condition.  In 
an August 1998 determination letter, the RO determined that 
the veteran did not submitted new and material and denied the 
veteran's request to reopen the claim.  This letter also had 
enclosed a copy of the veteran's appellate rights.  Because 
the veteran did not file an appeal of the August 1998 
determination, that decision also became final and binding 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.105(d), 20.200, 20.302, 20.1103 
(2005).  The veteran now contends that his service connection 
claim should be reopened and reconsidered by VA.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. §§ 
7104(b), 7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. §5108, which states, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis, which in this case is the August 1998 
determination letter, in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Since the August 1998 determination letter, VA has obtained 
evidence related to the veteran's right knee condition in the 
form of copies of several pages of the veteran's service 
medical records, and VA medical treatment records dated from 
January 2005 to January 2006.  The service medical records 
were considered by the Board in its February 1953 denial of 
the veteran's claim, and are therefore not new evidence.  In 
the VA medical treatment records, dating from January 2005 to 
January 2006, the only mention of the veteran's knee is a 
note that the veteran suffers degenerative joint disease in 
both knees, had suffered no recent falls, has pain in his 
knees after he walks long distances, and has not tried pain 
medications.  These treatment records are not material 
evidence because they do not relate to the unestablished fact 
of in-service aggravation of the veteran's pre-existing knee 
disorder.

Because the evidence received since the RO rendered its 
August 1998 decision, when viewed in conjunction with the 
other evidence of record, does not tend to indicate that the 
veteran entered military service in sound condition, or that 
his right knee condition was aggravated during service, it is 
merely cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim.  As 
such, the evidence is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a) and provides no basis to 
reopen the claim of entitlement to service connection for a 
right knee condition.  


ORDER

The appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


